The appellant, Kracke, brought this action against the respondents, Burman, to recover upon two causes of action. The first was for the sum of $16,852.25 and interest, made up in part for services alleged to have been rendered to the respondents, and in part for an obligation due him from another which he alleges the respondents assumed and agreed to pay. The second was for the sum of $291.24, alleged to be due him for expenses incurred while in the pursuit of the business of the respondents. There was a trial before the court sitting with a jury, in which the jury returned a verdict in his favor for a part of his demand. After *Page 702 
the return of the verdict, the respondents moved for a judgment in their favor notwithstanding the verdict. This motion the trial court granted, entering a judgment dismissing the action with prejudice. The appeal is from that judgment.
The action took several days to try, and there is a long and somewhat intricate record. It, however, presents but a single question, namely, is there any substantial evidence which supports the verdict of the jury. Being mindful of the rule that the motion of the respondents invokes no element of discretion, and that there must be an utter absence of substantial evidence supporting the verdict before the court can say that the verdict is unfounded, we have examined the evidence with care, and reach the conclusion reached by the trial court.
We do not think we need discuss the evidence at length. Such a discussion would have no value as a precedent, and, at most, would be but to vindicate a conclusion already reached.
In our opinion, the judgment is right and should be affirmed. It is so ordered.